ON PETITION FOR WRIT OF MANDAMUS
PROST, Circuit Judge.

ORDER

Google, Inc. moves without opposition to withdraw its petition for a writ of mandamus and to vacate the July 10, 2009 order of the United States District Court for the *582Eastern District of Texas denying petitioners’ motion to transfer venue. Google also indicates that Yahoo! Inc. is no longer participating in the case due to settlement.
Although we grant the motion to withdraw the petition for a writ of mandamus, we deem the better, course is to require that the parties first move in the district court if they seek vacatur of the district court’s order. See U.S. Bancorp Mortgage Co. v. Bonner Mall P’ship, 513 U.S. 18, 29, 115 S.Ct. 386, 130 L.Ed.2d 233 (1994) (mootness by reason of settlement does not necessarily justify vacatur of a judgment under review; court of appeals may instead require that the matter be presented to the district court for consideration).
Accordingly,
IT IS ORDERED THAT:
(1) The motion to withdraw the petition is granted.
(2) The motion to vacate the district court’s order regarding transfer is denied without prejudice to the parties requesting such relief from the district court.